Title: Thomas Jefferson to George Gilpin, 7 September 1809
From: Jefferson, Thomas
To: Gilpin, George


          Sir Monticello. Sep. 7. 09.
          I have duly recieved your letter of Aug. 7. and am much gratified by the favorable sentiments you are pleased to express towards myself. so to discharge my duties as to give satisfaction to that portion of my fellow citizens who had no views but to the good of their own country, is the only reward I ever wished. for what you are pleased to term a favor to yourself you are indebted to your own merit. in me it was an act of mere duty to look out for those most worthy of public trusts.your sentiments with respect to England are perfectly correct. since the younger Pitt came to the administration of that country, it’s government has abandoned all public morality, and it’s administrators (with the momentary exceptions of Addington & Fox) have had no other object but to keep themselves in place, and enrich themselves & their families. to this last war is most favorable & therefore they have been at war thro’ nearly the whole of the present reign. and I fear that from the corrupt form of their government, this must continue it’s permanent character. having now annihilated all other powers on the ocean, they are manifestly acting on the principle that power is right, and mean that no flag shall be seen on the high seas which does not pay tribute to them, & contribute the means of continuing their usurpations. in any other  times the sacrifices & efforts of the US. would have ensured their peace & prosperity, but it has been our lot to live in times when all the bulwarks of morality & right have been broken up & Hobbes’s principle of the ‘bellum omnium in omnia’ is become the real principle of the conduct of nations. I hope the last instance of the perfidy of the British government will at length rally all honest men to their own. Accept the assurances of my entire esteem & respect
          
            Th:
            Jefferson
        